                   1   LATHAM & WATKINS LLP
                          Peter A. Wald (Bar No. 85705)
                   2      Marcy C. Priedeman (Bar No. 258505)
                          Morgan E. Whitworth (Bar No. 304907)
                   3   peter.wald@lw.com
                       marcy.priedeman@lw.com
                   4   morgan.whitworth@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       Telephone: 415.391.0600
                   6   Facsimile: 415.395.8095

                   7     Christopher S. Turner (admitted pro hac vice)
                       christopher.turner@lw.com
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, D.C. 20004-1304
                   9   Telephone: 202.637.2200
                       Facsimile: 202.637.2201
               10
                       Attorneys for Defendants IMPAX
               11      LABORATORIES, INC., et al.

               12      [Additional Counsel Listed on Signature Page]

               13

               14                                  UNITED STATES DISTRICT COURT
               15                               NORTHERN DISTRICT OF CALIFORNIA
               16                                          OAKLAND DIVISION
               17

               18      GREG FLEMING, Individually and on                 CASE NO. 4:16-cv-06557-HSG
                       Behalf of All Others Similarly Situated,
               19                                                        CLASS ACTION
                                                   Plaintiff,
               20                                                        STIPULATION AND ORDER CONTINUING
                              v.                                         MARCH 21, 2019 HEARING DATE
               21                                                        PURSUANT TO CIVIL LOCAL RULE 6-2
                       IMPAX LABORATORIES, INC., et al.,
               22                                                        Hon. Haywood S. Gilliam, Jr.
                                                   Defendants.
               23

               24

               25

               26

               27

               28

                                                                                  STIPULATION AND ORDER CONTINUING
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                         HEARING DATE
                                                                                              CASE NO. 4:16-cv-06557-HSG
                   1          WHEREAS, Defendants Impax Laboratories, LLC (formerly known as Impax

                   2   Laboratories, Inc.), George Frederick Wilkinson, Dr. Larry Hsu, Dr. Carole Ben-Maimon, and

                   3   Bryan M. Reasons (“Defendants”) moved to dismiss the Second Amended Complaint of Plaintiff

                   4   New York Hotel Trades Council & Hotel Association of New York City, Inc. Pension Fund

                   5   (“Plaintiff”) on December 6, 2018;

                   6          WHEREAS, Defendants noticed a hearing date of March 21, 2019, in their motion to

                   7   dismiss;

                   8          WHEREAS, an unavoidable scheduling conflict has arisen for lead counsel for

                   9   Defendants that will prevent him from being able to attend the hearing as currently scheduled;

               10             WHEREAS, counsel for Defendants has conferred with counsel for Plaintiff regarding

               11      this scheduling conflict, and Plaintiff’s counsel has stated that they do not oppose the requested

               12      continuance and are available to attend a hearing on May 2, 2019;

               13             WHEREAS, counsel for Defendants has confirmed that May 2, 2019, is an available

               14      hearing date according to the Court’s online case calendar;

               15             WHEREAS, no other case deadlines have been set by the Court and, therefore, the

               16      continuance of the hearing will have no impact on the schedule for the case.

               17             It is therefore STIPULATED and AGREED, subject to Court approval, that the hearing

               18      on Defendants’ motion to dismiss shall be continued from March 21, 2019, to May 2, 2019.

               19

               20      Dated: January 24, 2019

               21
                                                                         LATHAM & WATKINS LLP
               22

               23
                                                                         By: /s/ Peter A. Wald
               24                                                        Peter A. Wald (Bar No. 85705)
                                                                         Marcy C. Priedeman (Bar No. 258505)
               25                                                        Morgan E. Whitworth (Bar No. 304907)
                                                                         505 Montgomery Street, Suite 2000
               26                                                        San Francisco, CA 94111
               27                                                        Tel: 415.391.0600
                                                                         Facsimile: 415.395.8095
               28
                                                                         1
                                                                                     STIPULATION AND ORDER CONTINUING
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                          HEARING DATE
                                                                                               CASE NO. 4:16-cv-06557-HSG
                   1   Christopher S. Turner (admitted pro hac vice)
                       555 Eleventh Street, NW, Suite 1000
                   2   Washington, D.C. 20004
                   3   Tel: 202.637.2200
                       Facsimile: 202.637.2201
                   4
                       Counsel for Defendants
                   5
                       ROBBINS GELLER RUDMAN & DOWD
                   6   LLP
                   7
                       By: /s/ Eric I. Niehaus
                   8   SPENCER A. BURKHOLZ (Bar No. 147029)
                       LUKE O. BROOKS (Bar No. 212802)
                   9   ERIC I. NIEHAUS (Bar No. 239023)
                       ANGEL P. LAU (Bar No. 286196)
               10      JEFFREY J. STEIN (Bar No. 265268)
               11      655 West Broadway, Suite 1900
                       San Diego, CA 92101
               12      Telephone: 619/231-1058
                       619/231-7423 (fax)
               13
                       SHAWN A. WILLIAMS (Bar No. 213113)
               14      Post Montgomery Center
                       One Montgomery Street, Suite 1800
               15
                       San Francisco, CA 94104
               16      Telephone: 415/288-4545
                       415/288-4534 (fax)
               17
                       SAMUEL H. RUDMAN (Bar No. 2564680)
               18      58 South Service Road, Suite 200
                       Melville, NY 11747
               19
                       Telephone: 631/367-7100
               20      631/367-1173 (fax)

               21      Lead Counsel for Plaintiff
               22

               23

               24

               25

               26

               27

               28
                       2
                                 STIPULATION AND ORDER CONTINUING
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                      HEARING DATE
                                           CASE NO. 4:16-cv-06557-HSG
                   1                                    SIGNATURE ATTESTATION

                   2          I am the ECF User whose identification and password are being used to file the foregoing

                   3   Stipulation. Pursuant to L.R. 5-1(i)(3) regarding signatures, I, Peter A. Wald, attest that

                   4   concurrence in the filing of this document has been obtained.

                   5

                   6   DATED: January 24, 2019                           /s/ Peter A. Wald
                                                                         Peter A. Wald (Bar No. 85705)
                   7

                   8   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   9

               10
                       DATED: January 25, 2019
               11                                                        Hon. Haywood S. Gilliam, Jr.
                                                                         United States District Judge
               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                         3
                                                                                    STIPULATION AND ORDER CONTINUING
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                         HEARING DATE
                                                                                              CASE NO. 4:16-cv-06557-HSG
